Citation Nr: 1435429	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the "staged" (0 percent prior to December 5, 2011 and 50 percent from that date) ratings assigned for bilateral pes planus.

2.  Entitlement to increases in the "staged" (10 percent prior to December 5, 2011 and 40 percent from that date) ratings assigned for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1982 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  An interim (April 2012) rating decision increased the ratings for bilateral pes planus to 50 percent and low back strain to 40 percent, effective December 5, 2011.

The issue of an increased rating for low back strain is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.   


FINDINGS OF FACT

1.  Between November 17, 2008 and December 5, 2011, the Veteran's bilateral pes planus is reasonably shown to have been severe, as reflected by notations of pronation and pain on palpitation; pronounced flatfoot is not shown.

2.  Fifty percent is the maximum schedular rating available for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus warrants an increased staged rating of 30 percent (but no higher) from November 17, 2008 to December 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2013).

2.  A rating in excess of 50 percent from December 5, 2011 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Code 5276 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2009 and December 2011.  The Board notes that the VA examination reports contain sufficient clinical findings to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the complete medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pes planus is rated under Code 5276, which provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is to be assigned.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Beginning September 2008, private treatment records show the Veteran complained of pain across the left mid foot, with redness, swelling, inflammation and edema.  Pain was reported on palpation and with range of motion bilaterally.  On examination, significant redness, swelling, and excoriation bilaterally were noted.  Severe pain and tenderness was noted to multiple areas of the feet.  Moderate pain was seen along the medial arch bilaterally, with severe collapsing of the arch.  

Later that month the Veteran returned with increased pain.  Positive collapsing of the medial arch of both feet was noted.  Moderate pronation was seen with positive forefoot varus deformity.  Positive pain and tenderness were noted on light range of motion near the first metatarsal, left greater than right.  Custom made orthotic inserts were recommended.  It was noted that the Veteran was moderately disabled due to foot pain and that he could not stand or walk for long periods due to severe pain to both feet.  

Private treatment records from December 2008 show marked pronation of both feet with collapsing of the medial arch.  Pain and tenderness was seen along the planta aspect of the foot and the medial arch bilaterally with positive soft tissue swelling.  Mild to moderate pain noted on palpation and range of motion.  Again custom made orthotics were recommended.  

On January 2009 re-examination the symptoms remained the same; however, it was noted that the Veteran's condition improved with orthotics.  

On August 2009 VA examination, the Veteran reported pain, heat, stiffness, fatigability, weakness, and lack of endurance bilaterally.  He reported flair-ups 1 to 3 times a month, lasting one day, precipitated by weight bearing, standing more than 3 hours, or walking more than 1 mile.  Orthotic inserts were reported.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Tenderness on palpitation of the left arch was noted.  It was noted the Veteran had normal weight bearing, no malalignment, no pronation, and no deformity.  The examiner noted the Veteran had decreased mobility and pain, which impacted his daily activities.  It was noted that his bilateral pes planus disability had severe effect on his ability to exercise and participate in sports; a moderate effect on his ability to perform chores, and recreational activities, drive, shop, and travel; and no effect on his ability to feed, bathe, dress, toilet, and groom. 

VA treatment records note a diagnosis of tinea pedis.  Additionally, it was noted that the Veteran experienced tenderness to plantar surfaces of both feet.  Bilateral arch pain and bilateral plantar fasciitis were diagnosed.  Records show that the Veteran was provided custom orthotics.

On December 2011 VA examination, bilateral pes planus was diagnosed.  The Veteran reported pain on use of both feet, with pain accentuated on use and manipulation.  Extreme tenderness of the plantar surface of the bilateral feet was shown.  Decreased longitudinal arch height on weight-bearing and marked pronation were noted.  It was also noted that the weight-bearing line falls over or medial to the great toe of both feet.  Inward bowing of the Achilles tendon was also shown.  Swelling and calluses were not found.  It was noted that the Veteran's symptoms were not relieved by arch supports.  It was noted that his bilateral pes planus impacts his ability to work because he cannot walk distances without increased pain.  

The record reasonable supports that the Veteran's pes planus was severe.  During the appeal period (from November 17, 2007), the Veteran reported pain on walking, and flare ups of pain when standing, evidence of pain on use accentuated.  Private treatment records showed extreme tenderness of the plantar surface of both feet ,marked pronation, pain on use, and swelling.  Custom orthotics were recommended at this time.  Although the VA examination noted less severe symptoms than those on private treatment records, the Board finds that resolving all reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the evidence of record at least approximates the criteria for a 30 percent rating (see 38 C.F.R. § 4.7), and such rating is warranted effective November 17, 2008 (date of claim for increase).  However, such findings do not demonstrate that the bilateral pes planus is pronounced; there is no evidence of marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Notably, private treatment records showed that the Veteran's symptoms improved with orthotic inserts.  

It was not until the December 5, 2011 that an increase in the Veteran's bilateral pes planus to a level of pronounced pes planus (to warrant a 50 percent rating) was shown.  On December 2011 examination, symptoms including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward bowing of the Achilles tendon were shown.  The Veteran also reported fatigue, weakness, and lack of endurance.  Additionally, for the first time it was noted that orthotic inserts did not improve the Veteran's symptoms.  With resolution of reasonable doubt in the Veteran's favor as required, such a finding reasonably reflects pes planus approximating a pronounced degree (which warrants a 50 percent rating from the December 5, 2001 date of examination).  38 C.F.R. §§ 4.3, 4.7.

Therefore, based on the evidence of record the Board finds that a 30 percent rating, but no higher, is warranted effective November 17, 2008 to December 5, 2011.  A 50 percent rating, but no higher, remains warranted from December 5, 2011.  

A 50 percent rating is the maximum schedular rating for bilateral pes planus.  See 38 C.F.R. § 4.71a, Code 5276. 

The Board has considered whether referral for of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the Veteran's pes planus not encompassed by the schedular rating assigned.  Therefore, these criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence (or allegation) that the disability has required frequent hospitalization or resulted in marked interference with employment. 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his pes planus.  Records indicate that during the applicable appeal period the Veteran was, and remains, employed.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A staged increased rating of 30 percent (but no higher) is granted for bilateral pes planus effective from November 17, 2008 to December 5, 2011, subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent since that date is denied.




REMAND

With regard to the claim of an increased rating for low back strain, private treatment records note the Veteran was scheduled for surgery in June 2012.  Records of this surgery have not been obtained.  In fact that most recent private treatment record in his record is dated in November 2011 and the most recent VA treatment record is dated in May 2011.  Updated treatment records may contain pertinent information and must be obtained.  38 C.F.R. § 3.159(c).

Additionally, the scheduling of surgery following the most recent (December 2011) VA examination, suggests a worsening of the Veteran's low back disability.  As such, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back disability from May 2011 to the present.  

The AOJ should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure records of) all private treatment he has received for his back disability (to specifically include records from the surgeon who performed the June 2012 surgery and the facility where such was done).  The RO should then secure complete clinical records of all (those not already in the record) evaluations and treatment the Veteran received for his back disability, including those leading up to, of, and following the June 2012 surgery.  If such records are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the current severity of his low back strain.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should determine the current severity of the Veteran's low back disability.  Testing conducted should include range of motion studies.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting findings/factual data as deemed appropriate.

3. The AOJ should then review the record and readjudicate the issue remaining on appeal.  If any remaining benefits sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


